Title: From George Washington to Alexander Contee Hanson, 18 September 1793
From: Washington, George
To: Hanson, Alexander Contee


            
              Sir,
              Mount Vernon 18. Septr 1793.
            
            Your favor of the 14 instant, enclosing an Address from the Citizens of Annapolis, I
              had the honor to receive in the afternoon of yesterday. The answer to it, I give you the trouble, as Chairman of the meeting, to receive
              under cover of this letter; praying you at the same time to be assured of the very
              great esteem & regard with which I am &c.
            
              Go. Washington
            
          